Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 09, 2017

The Court of Appeals hereby passes the following order:

A17A0777. LANDRESS v. THE STATE.

      Having had an opportunity to fully consider the entire record in this case, we
hereby dismiss this interlocutory appeal as having been improvidently granted.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/09/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.